Citation Nr: 0328040	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  99-00 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to educational assistance under the 
provisions of 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to July 
1945, and died in June 1998.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Regional Office (RO) that denied the appellant's claim for 
service connection for the cause of the veteran's death and 
for entitlement to educational assistance under Chapter 35.  
The case was before the Board in October 2000 at which time 
it was remanded for additional development of the record.  
The case was before the Board again in June 2003, at which 
time it was remanded to ensure due process.  The case has 
been returned to the Board for appellate consideration.


FINDINGS OF FACT

1. The veteran died in June 1998.  At the time of the 
veteran's death, service connection was in effect for 
duodenal ulcer, evaluated as 10 percent disabling and 
appendectomy scar, evaluated as noncompensable.

2. The cause of death on the death certificate was listed as 
ruptured abdominal aortic aneurysm.

3.  An abdominal aortic aneurysm was not present during 
service or for many years after service, and has not been 
shown to be related to service.

4. At the time of death, the veteran did not have a permanent 
and total service-connected disability.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death, abdominal aortic 
aneurysm, was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1310, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.312 (2002).

2.  The criteria for eligibility for dependent's educational 
assistance under Chapter 35, Title 38, United States Code 
have not been met.  38 C.F.R. § 3.807 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)).  
This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim. VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000).  See 
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002).  In this 
regard, VA will inform the veteran of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000). See 38 U.S.C.A. 
§ 5103A.

It is unclear, at this time, whether the VCAA applies to the 
claims in this current appeal because they were filed before 
enactment of VCAA.  See Kuzma v. Principi, No. 03-7032 (Fed. 
Cir., August 25, 2003).  However, the factual scenario in 
Kuzma, as well as in the prior Federal Circuit cases of 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002), and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002), cited 
therein, was that proceedings were complete before VA when 
the VCAA was enacted.  Clearly, that is not the case here.  
Furthermore, there is contrary legal precedent, see 
VAOPGCPREC 11-00, which holds the VCAA applies retroactively 
to claims pending on the date the law was enacted, such as 
these claims.  

With respect to notice, a Board Remand in June 2003, a VA 
letter to the veteran dated in June 2003, as well as a rating 
decision, statement of the case, and supplemental statements 
of the case, informed the appellant of the evidence necessary 
to substantiate her claim for the cause of the veteran's 
death as well as VA development activity.  As such, VA's duty 
to notify has been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as reports of VA 
and private post service treatment and examination.  The 
Board has carefully reviewed the appellant's statements and 
concludes that she has not identified further evidence not 
already of record.  In fact, in statements dated in April and 
July 2003, the appellant specifically stated that she had no 
further evidence to submit.  She had been apprised in June 
2003 that she had one year to submit additional evidence.  
See Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003).  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claims.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claims.  Essentially, all available evidence 
that could substantiate the appellant's claims has been 
obtained.  There is no indication in the file that there are 
additional relevant records that have not yet been obtained.

Factual Background

The appellant contends that the veteran died because his 
service-connected stomach disorder caused his heart to work 
overtime, resulting in the ruptured abdominal aneurysm.  At 
the time of the veteran's death, the veteran was service-
connected for duodenal ulcer, evaluated as 40 percent 
disabling and for an appendectomy scar, evaluated as 
noncompensable.  The certificate of death reveals that the 
veteran died in June 1998 as a result of ruptured aortic 
aneurysm.

The service medical records are negative for any complaints, 
findings, diagnosis, or treatment of an aortic aneurysm.

By an August 1998 rating decision, the RO denied the 
appellant's claim for service connection for the cause of the 
veteran's death and for entitlement to educational assistance 
under Chapter 35.

In a November 1998 notice of disagreement (NOD), the 
appellant indicated that the veteran was in the hospital on a 
constant basis.  

Following appellate review in October 1990, the Board 
remanded the case for additional development of the record.  
In particular, the Board noted that the veteran's terminal 
hospital records were not in the claims folder.  Furthermore, 
the most recent medical evidence of record was dated in 1990.  
The RO was instructed to obtain such records and associate 
them with the claims folder.  

Numerous medical treatment records were received.  VA medical 
treatment records dated from January 1990 to May 1998 show 
that the veteran was seen for a variety of conditions that 
included chronic obstructive pulmonary disease, hypertension, 
degenerative joint disease, abdominal aortic aneurysm, 
tremors, status post distal radius fracture, abdominal pain, 
early dementia, cerebrovascular disease, anemia, and impaired 
hearing.  

Terminal medical treatment records from Independence Regional 
Health Center dated from May 1998 to June 1998 show that the 
veteran was brought to the emergency room on May 30, 1998 
with complaints of respiratory arrest and abdominal pain.  
Examination and CT scan revealed a ruptured abdominal aortic 
aneurysm.  It was noted that the veteran had a known 
abdominal aortic aneurysm which was demonstrated to have a 
diameter of about 4.8 cm by CT scan in May 1998.  He remained 
stable and pain free until he succumbed to the ruptured 
aneurysm on June 2, 1998.

In February 2003, a VA physician was asked to review the 
veteran's medical records and provide a relationship, if any, 
between the veteran's military service and his aortic 
aneurysm.  The physician noted hat he reviewed in detail the 
veteran's service medical records and the terminal hospital 
records.  It was noted that the veteran died of a ruptured 
infrarenal abdominal aortic aneurysm.  The physician stated 
that the aneurysm had been known for several years and had 
not been dealt with because it caused no apparent symptoms 
and because of its size.  The final computed tomography study 
revealed a 5 cm aneurysm of transverse dimension and the 
anterior posterior dimension was 3.8 cm.  There was evidence 
at that time of leakage from the anterolateral portion of the 
aneurysm.  

The physician commented that the veteran's aortic aneurysm 
was not related to an injury or disease in service.  The 
examiner noted that service connection had been established 
for an appendectomy scar as well as a duodenal ulcer.  It was 
the physician's opinion that the aneurysm was as likely as 
not related to his hypertension and atherosclerotic changes 
and his age.  It was also stated that the veteran's duodenal 
ulcer condition did not create an active process that 
affected his vital organs of a progressive or debilitating 
nature with such severity as to have had material influence 
in accelerating the veteran's death. It was emphasized that 
the duodenal ulcer condition was not connected in any way 
with the development of the abdominal aortic aneurysm.  

Analysis

Service connection for the cause of the veteran's death.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. See 38 U.S.C.A. § 1110 (West 2002).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  Service connection will be 
determined by exercise of sound judgment, without recourse to 
speculation and after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran to include autopsy reports.  See 38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. §§ 3.303(a), 3.312 (2002).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for the cause of the 
veteran's death.

Although the appellant asserts that the veteran died as a 
result of a stomach disorder that was incurred in service, 
the appellant is not a medical physician who can make such a 
determination. Laypersons are not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
As noted above, the veteran's death certificate shows that 
the veteran died of a ruptured abdominal aortic aneurysm.  
The evidence does not show that the veteran was treated for 
an abdominal aortic aneurysm in service. The medical evidence 
also does not demonstrate that that the abdominal aortic 
aneurysm was incurred as a result of service or that it was 
related to the veteran's service-connected duodenal ulcer or 
appendectomy scar. Furthermore, a VA physician, after a 
review of the veteran's medical records, expressed the 
opinion that the veteran's aortic aneurysm was not related to 
an injury or disease in service or that such a disorder was 
related to the veteran's service-connected duodenal ulcer.  
Accordingly, the preponderance of the evidence is against 
service connection for the cause of the veteran's death.

Accordingly, for the reasons stated above, the Board finds 
that entitlement to service connection for the cause of the 
veteran's death is not warranted, and there is no doubt to be 
resolved.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Educational Assistance under 38 U.S.C. Chapter 35.

For the purposes of dependent's educational assistance under 
38 U.S.C.A. Chapter 35, a child or surviving spouse of the 
veteran will have basic eligibility for benefits where the 
veteran was discharged under other than dishonorable 
conditions, and had a permanent and total service-connected 
disability in existence at the date of the veteran's death; 
or where the veteran died as a result of the service-
connected disability. 38 C.F.R. § 3.807(a) (2002).  In this 
case, the veteran did not have a permanent and total service-
connected disability at the time of his death, and, as 
decided above, the appellant has not shown that the cause of 
the veteran's death was service connected. Accordingly, the 
Board finds that the appellant has not met the conditions for 
eligibility for dependent's educational assistance under 
Chapter 35, Title 38, United States Code.  

In reaching this decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the 
appellant but does not find that the evidence is so 
approximately balanced as to warrant its application. 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.807 (2002).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Eligibility for dependent's educational assistance under 
Chapter 35, Title 38, United States Code is denied.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



